PER CURIAM
The Central Oregon People’s Utility District was dissolved by the voters at the 1988 general election. Plaintiffs, who describe themselves as the district’s trustees and one individual, then brought this action for declaratory, monetary and other relief. They appeal the trial court’s dismissal of the action pursuant to defendant’s motion under ORCP 21A.
Most of plaintiffs claims purport to assert rights under or related to a 1949 contract between the district and defendant. However, the substance of what they really assert is that plaintiffs are entitled to exercise governmental powers, including the power of condemnation, that might have belonged to the district when it was in existence. That assertion is untenable. Plaintiffs other arguments do not require discussion.
Affirmed.